Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-3, 15, 17-19, 21 and 23-24 are rejected under 35 U.S.C. 102(b) as being clearly anticipated by Ascher et al, International Publication No. WO 2004/061698.
	Per claim 1, Ascher discloses a computer implemented method of classifying information comprising:
a) receiving an electronic message (see par 0024);
b) breaking down the electronic message received into component parts (see par 0025);
c) extracting at least one selected object or at least one flow pattern from the component parts (par 0026);
d) combining and comparing the at least one selected object or the at least one flow pattern with objects or flow patterns observed in other electronic messages, in order to predict classification of the at least one selected object (see par 0032-0033).
	Per claim 2, Ascher teaches that the message is received from a stream (synchronous) source or offline (asynchronous) source (see par 0024).
	Per claim 3, Ascher teaches comparing occurrence count associated with at least one object (see par 0035).
	Per claim 15, Ascher teaches that electronic message is one of emails, IM, SMS, etc. (see par 0024). 
	Per claim 17-18, Ascher teaches identifying and storing a common feature/signature, i.e., whitelist address, among the messages and using the stored feature/signature to classify the message (see par 0036).
	Per claim 19, Ascher teaches the message classification is used to identify the message as either desirable or undesireable (see par 0050).
	Per claim 21, Ascher teaches applying classification process on every message (see par 0024).
	Per claim 23, Ascher discloses a computer implemented method of classifying information comprising:
a) receiving an electronic message from a stream source (see par 0024);
b) breaking down the electronic message received into component parts (see par 0025);
c) extracting at least one selected object or at least one flow pattern from the component parts (par 0026);
d) combining and comparing the at least one selected object or the at least one flow pattern with objects or flow patterns observed in other electronic messages, in order to predict classification of the at least one selected object (see par 0032-0033);
e) assigning a signature value (e.g., 1 or 0) to at least one selected object (par 0034);
f) comparing the signature value assigned to a database of signature values, e.g., thresholds, and assigning a class to the electronic message (par 0035);
g) placing the electronic message in the assigned class in substantially real time and repeating the process on the next electronic message (see par 0037).
	Claim 24 is similar in scope as that of claim 1. Ascher also teaches displaying/presenting message information on a user interface (see par 0038).
	

3.	Claims 4-8, 10, 12, 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ascher, and further in view of Libbey, U.S. pat. Appl. Pub. No. 2004/0199597.
	Per claims 4-8, 10 and 16, Ascher teachings are still applied as discussed in item 10 above. Ascher does not teach counting a number of messages sent from/to specific addresses over a period of time. However, Libbey discloses a method of identifying potential spam by counting the number of messages that have been sent from/to specific addresses over a period of time and determining if the count exceeds a predetermined limit (see Libbey, par 0014-0015). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ascher with Libbey teaching because it would have provided additional test in Ascher for identifying SPAM messages.
	Per claim 12, Libbey teaches period of time is hour or a day (see par 0015).
	Per claim 14, Libbey teaches that the occurrence count limit could be any applicable number (see par 0016).


4.	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ascher, and further in view of Oliver, U.S. pat. Appl. Pub. No. 2008/0097946.
	Ascher does not teach combining two counting approaches to determine the occurrence count. However, Oliver discloses a similar statistical message classifier wherein a statistical count is determined by combining two other count values (see Oliver, par 0024-0025).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ascher with Oliver teaching because it would have enabled deriving a statistical classifier based on two different features/parameters.


Response to Amendment
5.	Applicant's arguments filed on July 25, 2022 have been fully considered but are not deemed persuasive.
Applicant alleges that Ascher fails to disclose the claimed invention because Ascher teaches processing an outgoing message rather than a received message. Examiner disagrees.
Paragraph 25 of Ascher clearly teaches processing the message received at the message categorizer 350 which would meet the alleged claimed limitation. It should be noted that the present claims make no distinction whether the received message is an outgoing message or an incoming message. Thus, it is submitted that Ascher discloses the alleged claim limitation. 


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
8/5/22